Exhibit 10.31

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (the “Amendment”) is entered into as of
April 9, 2015, by and between The J. M. Smucker Company, an Ohio corporation,
with its principal place of business in Orrville, Ohio (the “Company”), and
David J. West (the “Executive”).

RECITALS

WHEREAS, the parties entered into an Employment Agreement dated February 3, 2015
(the “Agreement) and now wish to amend the Agreement.

WHEREAS, in the Agreement Executive’s Inducement Grant vesting date was set
using the anniversary of the Effective Date of the Agreement and the parties
have agreed to change the vesting date to the end of the Company’s fiscal year.

NOW, THEREFORE, in consideration of the promises, covenants and agreements of
the parties, and the mutual benefits they will gain by the performance of the
promises herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:

AGREEMENT

Amend Section 2, Compensation and Benefits, to read

(b) Inducement Grant. Within thirty (30) calendar days following the Effective
Date, subject to the approval of the Committee, Executive shall receive an
option grant in the amount of One Hundred Twenty Five Thousand (125,000) options
(the “Options”), which Options shall have an exercise price equal to the fair
market value of the Company’s common stock on the date of grant. The Options
will be service and performance based with a three (3) year ratable vesting
schedule (33% of the Options will vest, assuming performance objectives are met
and subject to continued service through the applicable vesting date, which will
be the end of each of the first three (3) fiscal years, beginning with the
fiscal year ending April 30, 2016, with objectives established by the Committee
in its discretion; provided, that, the applicable performance goals shall be
consistent with those applicable to performance-based awards granted to
similarly situated executives of the Company). Vested Options shall have an
exercise term for the earlier of ten (10) years following the date of the grant
or three (3) years following termination of services to the Company either as an
employee or a member of the Board. The Options shall not be subject to any
restrictive covenants, if any, broader than the covenants set forth in this
Agreement.

[SIGNATURE LINES ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment to
Employment Agreement as of the date first written above.

 

COMPANY: The J. M. Smucker Company By:

/s/ Richard K. Smucker

Richard K. Smucker EXECUTIVE:

/s/ David J. West

David J. West